                   IN THE UNITED STATES DISTRICT COURTREc,..,v
                       FOR THE DISTRICT OF MONTANA     .   C                              ED
                            MISSOULA DIVISION
                                                       OCT O7 2019
                                                                   CLEDRK, U.S. Di STf~ ICT CO URT
                                                                       !STRICT OF MONTANA .
                                                                            MISSOULA
  CENTER FOR BIOLOGICAL
  DIVERSITY,                                       CV 19-109-M-DLC
                         Plaintiffs,

        vs.
                                                    ORDER
  DAVID BERNHARDT, Secretary of
  the U.S. Department of the Interior;
  and MARGARET EVERSON,
  Principal Deputy Director of U.S. Fish
  and Wildlife Service,

                      Defendants.

      Before the Court is the State of Idaho's Motion to Intervene. (Doc. 16.)

Idaho seeks to Intervene in this matter "as of right" pursuant to Federal Rule of

Civil Procedure 24(a) or "permissively" pursuant to Rule 24(b). (Doc. 17 at 2.)

Federal Defendants take no position on this Motion. (Doc. 21 at 2.) Plaintiffs do

not oppose Idaho's permissive intervention under Rule 24(b ), though ask the Court

to limit Idaho's participation in the same way the Court limited Wyoming's,

namely, to require Idaho be bound by the same deadlines in the Court's

forthcoming scheduling order and to work with Wyoming and Federal Defendant's

in order to avoid duplicative briefing. For the following reasons, Idaho's Motion

will be granted.

                                        -1-
      Rule 24(b )(1 )(B) provides that "[o]n timely motion, the court may permit

anyone to intervene who ... has a claim or defense that shares with the main

action a common question of law or fact." "The decision to grant or deny this

type of intervention is discretionary, subject to considerations of equity and

judicial economy." Garza v. County ofLos Angeles, 918 F.2d 763, 777 (9th Cir.

1990). When exercising this discretion, the court must "consider whether the

intervention will unduly delay or prejudice the adjudication of the original parties'

rights." Fed. R. Civ. P. 24(b)(3). "Permissive intervention to litigate a claim on

the merits under Rule 24(b) requires (1) an independent ground for jurisdiction; (2)

a timely motion; and (3) a common question of law and fact between the movant's

claim or defense and the main action." Beckman Industries, Inc. v. International

Insurance Co., 966 F.2d 470,473 (9th Cir. 1992). However, when the court has

federal-question jurisdiction and the proposed intervenor does not seek to bring

new state-law claims, an independent ground for jurisdiction is unnecessary.

Freedom from Religion Foundation, Inc. v. Geithner, 644 F .3d 836, 843-44 (9th

Cir. 2011). Here, this Court has federal-question jurisdiction and Idaho is not

advancing any individual claims. (See Doc. 17 at 13.) Consequently, the Court

turns to the remaining two requirements.

      First, Idaho's motion is timely. The timeliness of a motion to intervene

depends on three criteria: "( 1) the stage of the proceeding at which an applicant


                                         -2-
seeks to intervene; (2) the prejudice to other parties; and (3) the reason for the

length of delay." United States v. Carpenter, 298 F.3d 1122, 1125 (9th Cir. 2002)

(internal quotation marks and citations omitted). This litigation is in a preliminary

stage and the Court has not yet issued a scheduling order. In light of the early

stage of these proceedings, the Court does not find that there will be prejudice to

other parties or that there is any delay in the filing of Idaho's motion.

      Next, the Court considers whether there are common questions of law and

fact between Idaho's defense and the main action. Here, Idaho does not appear to

be raising any specific defense but intends to defend that the Service maintains

discretion as to whether to amend or modify the Grizzly Bear Recovery Plan under

the Endangered Species Act ("ESA"). As such, Idaho's defenses are directly

responsive to the Center's claims that the Service maintained a nondiscretionary

duty to evaluate and incorporate new grizzly habitats under the ESA.

      In granting the motion for permissive intervention, the Court advises Idaho

that, while it may participate in settlement negotiations with the parties should such

negotiations take place, its status as Defendant-Intervenor does not carry with it the

right to prevent any settlement of plaintiffs' claims from occurring. See United

States v. Carpenter, 526 F.3d 1237, 1240-1241 (9th Cir. 2008) (recognizing "that

intervenors' consent is not required for approval of [a] settlement between the

parties"); Local Number 93, Int'/ Ass 'n ofFirefighters, AFL-CIO C.L.C. v. City of


                                          -3-
Cleveland, 478 U.S. 501, 528-529 (1986) ("It has never been supposed that ... an

intervenor ... could preclude other parties from settling their own disputes and

thereby withdrawing from litigation. Thus, while an intervenor is entitled to

present evidence and have its objections heard at the hearings on whether to

approve a consent decree, it does not have power to block the decree merely by

withholding its consent.") (citations omitted).

      Furthermore, the Court urges Idaho to focus its briefing on its unique

interests in this case. It is not helpful when intervenors or amici brief the same

issues and make the same arguments advanced by other defendants.

      As for the conditions that Plaintiffs request, the Court will require of Idaho

the same conditions that it placed upon Wyoming. All defendants will be bound

by the same filing deadlines. All defendants are expected to work together to

avoid duplicative briefing.

      Accordingly, IT IS ORDERED that Idaho's Motion to Intervene (Doc. 16) is

GRANTED as follows:

      1) Defendant-Intervenor are hereby granted leave to intervene as a

          defendant in this matter pursuant to Federal Rule of Civil Procedure

         24(b )(1 )(B);

      2) Defendant-Intervenor shall file its answer on or before October 21, 2019;

         and


                                         -4-
3) Defendant-Intervenor shall confer with counsel for the federal defendants

   on all motions and briefs to avoid repetitious arguments to the extent

   consistent with Defendant-Intervenor's interests



DATED this ~       day of October, 2019.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                 -5-
